Citation Nr: 1341630	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  08-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to ionizing radiation exposure in service.

2.  Entitlement to service connection for angiodysplasia and/or anemia, to include as secondary to ionizing radiation exposure in service.

3.  Entitlement to service connection for hypertension, to include as secondary to ionizing radiation exposure in service.

4.  Entitlement to service connection for coronary artery disease (CAD, claimed as cardiac bypass surgery), to include as secondary to ionizing radiation exposure in service.

5.  Entitlement to service connection for bleeding ulcers, to include as secondary to ionizing radiation exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above noted issues.  The Veteran timely appealed that decision.

This case was initially before the Board in April 2012, at which time the Board denied service connection for lumbar spine, thyroid and cataract disorders; those issues are no longer before the Board.  In that same decision, the Board remanded the issues listed on the title page for further development, to include obtaining outstanding private treatment records.  The Veteran appears to have submitted all of those private treatment records.  The development ordered in the April 2012 remand having been completed, the case has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the April 2012 Board decision, the Board conceded that the Veteran was a radiation-exposed Veteran under the applicable regulations due to his service aboard the U.S.S. Badoeng Strait during Operation REDWING in 1956.  Thus, the Veteran had ionizing radiation exposure during military service.  See 38 C.F.R. § 3.309(d)(3).

A review of the claims file demonstrates that the Veteran has the following diagnoses: hypertension, since approximately 1983; diabetes mellitus, since approximately the 1990s; coronary artery disease, with coronary bypass and grafting surgery in 1988; anemia; angiodysplasia; and, gastrointestinal bleeding/ulcers, though they appear to have resolved during the appeal period.  The Board notes that the current diagnosis element of service connection has been met with respect to all 5 issues on appeal at this time.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

On appeal, the Veteran has averred that all of the claimed and diagnosed disorders/diseases are due to his ionizing radiation exposure in service.  While the Board notes that the additional duty to assist regulations under 38 C.F.R. § 3.311 for radiogenic diseases does not apply in this case-as none of the claimed disorders are radiogenic diseases under the applicable regulations-such does not abrogate VA's general duty to assist in this case, and the Board notes that the low threshold for providing a VA examination, in order to obtain a medical opinion, has been met in this case.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

Therefore, as no VA examination has been afforded to the Veteran which address whether his claimed disorders are the result of his ionizing radiation exposure in military service, the claims must be remanded in order for such to be afforded to him.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of the claimed disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran currently has, or had, the following: (1) diabetes mellitus, type II; (2) hypertension; (3) cardiovascular disease; (4) angiodysplasia; (5) anemia; or, (6) gastrointestinal bleeding/ulcers.

The examiner must take as conclusive fact that the Veteran was exposed to ionizing radiation as a result of his participation in Operation REDWING aboard the U.S.S Badoeng Strait in 1956.

With respect to each of the above disorders the examiner identifies the Veteran as having, or as having had, the examiner should then address the following: 

(a) Whether such disorder was at least as likely as not (50 percent or greater probability) etiologically related to his military service, to include the ionizing radiation exposure therein.  


(b) 
With respect to each disorder the examiner finds is etiologically related to service, the examiner should opine as to whether that disorder caused or chronically worsened the other disorders that are the subject of this remand.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for diabetes mellitus, type II, hypertension, angiodysplasia and/or anemia, CAD, and bleeding ulcers, all to include as secondary to ionizing radiation exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

